DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-9 in the reply filed on 5/4/2021 is acknowledged.
3. 	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant amended claims 1 and 8 on 3/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US 2020/0328121) (hereafter Yao).
Regarding claim 1, Yao discloses a method for manufacturing a fin field-effect transistor, comprising steps of: 
forming a plurality of strip fins 26 (Fig. 1, paragraph 0033) on a substrate 10 (Fig. 1, paragraph 0031); 
forming a plurality of dummy gates (12 and 14 in Fig. 1, paragraph 0032), wherein side walls 16 (Fig. 1, paragraph 0032) are formed on both sides of each of the plurality of dummy gate (12 and 14 in Fig. 1), wherein the plurality of dummy gates (12 and 14 in Fig. 1) comprises a first type (middle 12 and middle 14 in Fig. 1) of dummy gates placed in a single diffusion region, and a second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 1) of dummy gates placed outside the single diffusion region; 
forming a source and a drain 18 (Fig. 1, paragraph 0058) on the plurality of strip fins; 
depositing an interlayer dielectric layer 30 (Fig. 2, paragraph 0055), and performing chemical mechanical planarization (CMP) (see “CMP” in paragraph 0036) on the interlayer dielectric layer 30 (Fig. 2) to expose a top of one of the plurality of dummy gates (12 and 14 in Fig. 2); 
replacing each of the first type (middle 12 and middle 14 in Fig. 3) of dummy gates to form a single diffusion break 60 (Fig. 9, paragraph 0066) in the single diffusion region; and 
replacing each of the second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 9) of dummy gates with a metal gate (70 and 72 in Fig. 10, paragraph 0069).  
Regarding claim 2, Yao further discloses the manufacturing method according to claim 1, wherein replacing each of the first type (middle 12 and middle 14 in Fig. 3) of dummy gates to form the single diffusion break 60 (Fig. 9, paragraph 0066) in the single diffusion region (region where 60 is formed in Fig. 9) comprises steps of: forming a single diffusion region trench 54 (Fig. 8, paragraph 0061) by etching the first type of dummy gates (middle 12 and middle 14 in Fig. 3) in the single diffusion region and the silicon substrate 10 (Fig. 3) under the first type of dummy gates (middle 12 and middle 14 in Fig. 3); 2 of 5 LEGALO2/40492280v1Appl. No.: Filed Herewith Docket No.: 069517/556723 
depositing a filling material layer 60 (Fig. 9, paragraph 0066) in the single diffusion region trench to form the single diffusion break 60 (Fig. 9); and 
performing chemical mechanical planarization (see “CMP” in paragraph 0067) on the filling material layer 60 (Fig. 9) to expose the interlayer dielectric layer 30 (Fig. 9), wherein the filling material layer 60 (Fig. 9) is flush with the interlayer dielectric layer 30 (Fig. 9).  
Regarding claim 5, Yao further discloses the manufacturing method according to claim 2, wherein forming a single diffusion region trench 54 (Fig. 8, paragraph 0061) comprises steps of: etching (see Fig. 4 and paragraph 0047) the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region; and etching (see Fig. 8 and paragraph 0065) the silicon substrate 10 (Fig. 3) under the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region to a preset depth to form the single diffusion region trench 54 (Fig. 8).  
Regarding claim 7, Yao further discloses the manufacturing method according to claim 5, wherein the preset depth (depth of 54 in Fig. 8) is determined by a required depth of the single diffusion break 60 (Fig. 9).  
Regarding claim 10, Yao further discloses the manufacturing method according to claim 1, wherein replacing each of the second type (leftmost 12, leftmost 14, rightmost 12, and rightmost 14 in Fig. 9) of dummy gates with the metal gate (70 and 72 in Fig. 10, paragraph 0069) comprises a metal gate replacement process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims 2 and 7 above, and further in view of Li et al. (US 2020/0343144) (hereafter Li).
Regarding claim 3, Yao further discloses the manufacturing method according to claim 2, further comprising steps of before forming the single diffusion region trench 60 (Fig. 9), forming a single diffusion region mask 34 (Fig. 3, paragraph 0042) comprising an opening 36 (Fig. 3, paragraph 0045) aligned to one of the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region; and 
Yao does not disclose after forming the single diffusion region trench, removing the single diffusion region mask.  
Lin discloses after forming the single diffusion region trench 702 (Fig. 7A, paragraph 0038), removing (see Fig. 8A and paragraph 0040) the single diffusion region mask 602 (Fig. 7A, paragraph 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao to include after forming the single diffusion region trench, removing the single diffusion region mask, as taught by Li, in order to protect (Li, paragraph 0037) the underlying layers from the subsequent etch.
Regarding claim 4, Yao further discloses the manufacturing method according to claim 3, wherein the single diffusion region mask 34 (Fig. 3, paragraph 0042, wherein “anti-reflective coating (ARC) layer”) is a photoresist or a hard mask.  
Regarding claim 8, Yao discloses the manufacturing method according to claim 7, however Yao does not disclose the required depth of the single diffusion break is in a range of 300-2000 Angstroms.  
Li discloses the required depth (depth of 702 in Fig. 7A, paragraph 0039, wherein “about 30 to 200 nm”) of the single diffusion break is in a range of 300-2000 Angstroms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao to include the required depth of the single diffusion break is in a range of 300-2000 Angstroms, as taught by Li, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 5 above, and further in view of Gu et al. (US 2020/0402838) (hereafter Gu).
Regarding claim 6, Yao further discloses the manufacturing method according to claim 5, wherein removing the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region comprises dry etching (see “dry etch processing” in paragraph 0049) or wet etching process; and 3 of 5 LEGALO2/40492280v1Appl. No.: Filed Herewith Docket No.: 069517/556723 
wherein etching (see Fig. 8, paragraph 0061) the silicon substrate 10 (Fig. 3) under the first type (middle 12 and middle 14 in Fig. 3) of dummy gates in the single diffusion region to the preset depth.  
Yao does not disclose etching the silicon substrate under the first type of dummy gates in the single diffusion region to the preset depth comprises dry etching. 
Gu disclose etching the silicon substrate 102 (Fig. 2A. paragraph 0033) under the first type (middle 114 in Fig. 2A, paragraph 0033) of dummy gates in the single diffusion region (middle region of Fig. 2A) to the preset depth comprises dry etching (see Fig. 7A and paragraph 0044, wherein “dry etchant”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao to include etching the silicon substrate under the first type of dummy gates in the single diffusion region to the preset depth comprises dry etching, as taught by Gu, since the second semiconductor feature 104b (Gu, Fig. 6A, paragraph 0044) and the insulation layers 106 (Gu, Fig. 6B, paragraph 0044) are etched vertically (e.g., using a dry etchant) through the diffusion break opening 124 (Gu, Fig. 6A, paragraph 0044) to extend the recess 125  (Gu, Fig. 6A, paragraph 0044) into the substrate 102 (Gu, Fig. 7A, paragraph 0044), thereby forming an isolation trench 126 (Gu, Fig. 7A, paragraph 0044).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 2 above, and further in view of Park et al. (US 2020/0058652) (hereafter Park).
Regarding claim 9, Yao discloses the manufacturing method according to claim 2, however Yao does not disclose the filling material layer is a silicon nitride or a silicon oxide.  
Park discloses the filling material layer (SDB in Fig. 2A, paragraph 0040, wherein “silicon nitride”) is a silicon nitride or a silicon oxide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yao to include the filling material layer is a silicon nitride or a silicon oxide, as taught by Park, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813